Higgins, J.,
dissenting. I am unable to agree the defendants make a sufficient showing to entitle them to another trial. As to the cause of the accident, the plaintiff offered two witnesses. Wesley L. Wagner testified he was a guest passenger in the Eudy Ford. At the time he entered the vehicle the windshield was covered with frost except for a small circular space in front of the driver. The plaintiff offered to remove the frost but the defendant driver assured him he had an adequate view. Further down the road the defendants’ vehicle and a Chevrolet driven by Hammill collided head-on. The plaintiff received serious injuries. The highway patrolman testified the debris and the marks where the vehicles came together were in approximately the middle of the road which was 28 feet wide. The defendants did not offer evidence.
*205The judge charged the jury. The court reporter was present, apparently taking the charge in shorthand. At the conclusion of the charge the judge made inquiry if counsel had any request for further instruction. Neither side made a request. The jury found for the plaintiff on all issues. The defendants gave notice of appeal. The court made an order allowing 90 days for service of the case and 60 days for exceptions or countercase.
The court reporter made an affidavit, “that the Judge talked so rapidly and in such a low tone of voice that it was impossible for her to hear and clearly understand what he was saying, and it was impossible thereafter for her to translate his charge; that William L. Mills, Jr., attorney for the defendant, was sitting nearby and the Court Reporter indicated to him that she was not able to hear and understand the Judge, whereupon Mr. Mills interrupted the Court and stated that he did not believe the Reporter was getting his charge.” There was no complaint the jury did not hear. The court had the stenographer move closer and proceeded with the charge.
Eighty-six days after the trial the defense counsel served his case on appeal which included, as the charge, such fragments thereof as the reporter was able to salvage from her notes. With knowledge at the time the charge was delivered that the reporter was likely to come up with an inaccurate and incomplete record, counsel did nothing to ascertain how much the stenographer had taken. It does not appear at what stage of the charge the reporter made her complaint — not to the court — but to defense counsel. How soon after the trial defense counsel found out about the actual condition of the reporter’s notes does not appear. He should have done so immediately. Counsel never notified the judge of the reporter’s failure but attempted to place upon the plaintiff the onus of securing a proper record or suffer the consequences the majority now visits upon him.
What is the defendant’s complaint about the charge? The general one when specifics are absent. Failure to comply with G.S. 1-180. (a) Failure to review the evidence; (b) failure to declare and explain the law arising on the evidence; (c) failure to give equal stress to the contentions. The latter does not involve the evidence because the defendant did not have any.
Did the judge charge incorrectly? And, if so, in what respect? There is a presumption he charged correctly until a record — not a fragment — but a complete record indicates to the contrary. Counsel sat before the judge and heard the charge. He offered only the incomplete notes of the reporter. He has never until this day attempted to offer more. Any deviation from a correct charge should have impressed him sufficiently so that he could recall more than the (a), (b), and (c) now *206relied on. The maneuvering after the trial was on the plaintiff’s motion. The judge might well.have said to plaintiff’s counsel, What are you squawking about? You won the case.
The cases cited in support of a new trial without exception hold that the appellant must free himself from laches before he can claim the benefit of an incomplete record. Counsel for the defendant and the reporter knew from the time the charge was given that the record of it would probably be incomplete. We are not shown one single move initiated by defendant’s counsel to have the defects supplied. The parties do not request the trial judge to state what he charged on negligence, or proximate cause, or burden of proof, or any other proposition of law. A busy judge, six months after a trial, is requested to rewrite the entire charge.
On the merits, the few sentences of material evidence by the plaintiff and the patrolman as to how and why the accident occurred, leave the impression that objections (a), (b), and (c) to the charge are insignificant. The issues and the uncontradicted evidence thereon are simple, direct, and clear cut. Nothing appears to indicate the jury was confused. The defendants demand a new trial. They have done too little to justify a demand for so much.
PARKER and Bobbitt, JJ., join in this dissent.